Exhibit 99.1 Selected Financial Information Pro Forma 03/31/07* (Dollars in thousands) Balance Sheet Liquidity Position** Cash $43,719 Revolving Credit Facility $650,000 *** Debt $239,233 Undrawn Facilities $443,767 Shareholders’ Equity $339,325 Cash $43,719 Net Debt $195,514 Total Capitalization $534,839 Net Debt / Total Cap. 37% Total Liquidity $487,486 * March 31, 2007 pro forma balance sheet information takes into effect the Company’s payment of dividends of $16.84 million on or about May 31, 2007 to all shareholders of record as of May 17, 2007, the use of approximately $26.6 million of cash and the borrowing of $33 million under our Short-Term Line for the acquisition of Jinhui shares. **Excludes the Short-Term Line. *** Includes the option to expand credit facility by $100 million with the agreement of at least one lender in increments of $25 million. 2007 Estimated Quarterly Break-Even Levels(1) Daily Expenses by Category Free Cash Flow(2) Net Income Direct Vessel Operating(3) $ 3,682 $ 3,682 General & Administrative(4) 1,276 1,577 Management Fees(5) 231 231 Dry Docking (6) 500 - Interest Expense (7) 2,162 2,220 Depreciation(8) - 4,263 Daily Break-Even(9) $ 7,851 $ 11,973 (1) Calculations for breakeven levels are based on an average number of vessels of 19 vessels for the second quarter of 2007. (2) Free Cash Flow is defined as net income plus depreciation less capital expenditures, primarily vessel dry dockingsand other non-cash items including restricted stock compensation. (3) Direct Vessel Operating Expenses is based on management’s estimates and budgets submitted by our technical managers.We believe DVOE are best measured for comparative purposes over a 12-month period. (4) General & Administrative amounts are based on a budget and may vary, including as a result of actual incentive compensation. (5) Management Fees are based on the contracted monthly rate per vessel for the technical management of our fleet. (6) Dry Docking represents our total dry docking budget for 2007 of $3.5 million. Estimates are subject to change during the year. (7) Interest Expense is based on our debt level as of March 31, 2007 of $206.2 million outstanding, unused commitment fees, and amortization of deferred financing costs. Of the outstanding amount of $206.2 million, $106.2 million is calculated based on our fixed swap rate of 4.485% plus 0.95% margin, $50 million is calculated based on our fixed swap rate of 5.25% plus 0.95% margin, and the remaining is calculated based on an assumed LIBOR rate of 5.35% plus 0.95% margin. An additional amount of $33 million of debt was drawn down under our Short-Term Line and used for the acquisition of Jinhui shares. Interest expense under the Short-Term Line is calculated at LIBOR plus 0.85% margin, along with a commitment fee for the unused portion of the Short-Term Line. (8) Depreciation is based primarily on the purchase price of the current fleet and amortization of dry docking costs. (9) The amounts shown will vary based on actual results. Pro Forma Reconciliation 03/31/07 (Dollars in thousands) 03/31/07 Actual Adjustment* 03/31/07 Pro Forma Cash $87,158 ($43,439) $43,719 Debt $206,233 $33,000 $239,233 Net Debt** $119,075 - $195,514 Shareholders’ Equity $356,167 ($16,842) $339,325 Total Capitalization $475,242 - $534,839 * March 31, 2007 pro forma balance sheet information takes into effect the Company’s payment of dividends of $16.84 million on or about May 31, 2007 to all shareholders of record as of May 17, 2007, the use of approximately $26.6 million of cash and the borrowing of $33 million under our Short-Term Line for the acquisition of Jinhui shares. **Net debt is calculated as debt minus cash. Net Debt & Total Capitalization Reconciliation Pro Forma 03/31/07* (Dollars in thousands) 03/31/07 Pro Forma Debt $239,233 Less:Pro Forma Cash* $43,719 Pro Forma Net Debt $195,514 Plus:Pro Forma Shareholders’ Equity* $339,325 Total Pro Forma Capitalization $534,839 * March 31, 2007 pro forma balance sheet information takes into effect the Company’s payment of dividends of $16.84 million on or about May 31, 2007 to all shareholders of record as of May 17, 2007, the use of approximately $26.6 million of cash and the borrowing of $33 million under our Short-Term Line for the acquisition of Jinhui shares.
